                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

VICKIE AUBREY and                                                                       PLAINTIFFS
HAMZA ALMARZOOQ

v.                                     No. 4:17CV00446 JLH

ZAMAM, LLC; and SYED HUSSAIN                                                         DEFENDANTS

                                              ORDER

       The plaintiffs brought this case under the Fair Labor Standards Act and the Arkansas

Minimum Wage Act. This Court has entered judgment in favor of the plaintiffs in the total amount

of $47,819.42 in unpaid wages and liquidated damages. The plaintiffs have now filed a motion for

costs and attorneys’ fees. In that motion, they seek attorneys’ fees in the total amount of $38,746.25.

They also seek costs and expenses in the amount of $559.74.

       The fee request is the result of the application of the traditional lodestar system. The

plaintiffs show a total time of 219.95 hours resulting in a statement of fees totaling $46,701.25.

After the plaintiffs have applied their own reductions to the time claimed, the amount is reduced to

184.55 hours totaling, as noted, $38,746.25. The components of the fee request are 19.75 hours for

Josh Sanford at the rate of $325 per hour for a total of $6,418.75; 118.30 hours for Lydia Hamlet

at the rate of $175 per hour for a total of $20,702.50; and 46.50 hours for Vanessa Kinney at the rate

of $250 per hour for a total of $11,625.00.

       The starting point for determining the amount of reasonable fees is the lodestar, which

multiplies the number of hours reasonably expended by a reasonable hourly rate. See Hensley v.

Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 1939, 76 L. Ed. 2d 40 (1983). In determining the

lodestar, a court may consider such factors as:
       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the
       skill requisite to perform the legal service properly; (4) the preclusion of employment
       by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the
       fee is fixed or contingent; (7) time limitations imposed by the client or the
       circumstances; (8) the amount involved and the results obtained; (9) the experience,
       reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the
       nature and length of the professional relationship with the client; and (12) awards in
       similar cases.

Id. at 430 n.3, 103 S. Ct. at 1937 n.3.

       The initial issue is whether the hourly rates are reasonable. “As a general rule, a reasonable

hourly rate is the prevailing market rate, that is, ‘the ordinary rate for similar work in the community

where the case has been litigated.’” Moysis v. DTG Datanet, 278 F.3d 819, 828 (8th Cir. 2002)

(quoting Emery v. Hunt, 272 F.3d 1042, 1047 (8th Cir. 2001)). In other cases, this Court has found

the prevailing market rate in this locality to be $275 per hour for partners and $225 per hour for

associates with experience equal to or greater than the lawyers here. Based on the same factors, the

Court determines that the reasonable hourly rate for Josh Sanford is $275, for Vanessa Kinney $225,

and for Lydia Hamlet $175. The time claimed is reasonable. Multiplying the hourly rate times the

time claimed for each of the three lawyers produces the following:

       Josh Sanford            @ $275 per hour x 19.75 hours =         $5,431.25
       Vanessa Kinney          @ $225 per hour x 46.50 hours =         $10,462.50
       Lydia Hamlet            @ $175 per hour x 118.30 hours =        $20,702.50
              TOTAL                                                    $36,596.25

This calculation gives us the lodestar figure.

       This determination of the lodestar figure “includes most, if not all, of the relevant factors

constituting a ‘reasonable’ attorney’s fee.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 553, 130

S. Ct. 1662, 1673, 176 L. Ed. 2d 494 (2010) (quoting Pennsylvania v. Del. Valley Citizens’ Council

for Clean Air, 478 U.S. 546, 566, 106 S. Ct. 3088, 3098, 92 L. Ed. 2d 439 (1986)). Consequently,


                                                   2
“there is a ‘strong presumption’ that the lodestar figure is reasonable, but that presumption may be

overcome in those rare circumstances in which the lodestar does not adequately take into account

a factor that may properly be considered in determining a reasonable fee.” Perdue, 552 U.S. at 554,

130 S. Ct. at 1673.

       Here, the record indicates that the defendants have left the country. Consequently, collecting

on the judgments is likely to be more difficult than in the ordinary case. Therefore, the Court has

decided to increase the fee award by ten percent. The lodestar figure will be enhanced by ten

percent or $3,659.63, resulting in total attorneys’ fees of $40,255.88.

       Costs in the amount of $559.74 also are awarded. The result is a total award of fees and

costs in the amount of $40,815.62.

       IT IS SO ORDERED this 29th day of November, 2018.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
